Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 17/523,600 filed on 11/10/2021.  Claims 1-20 are pending in the application.

Specification
2.  The disclosure is objected to because of the following informalities: the cross-reference information must be updated by including information about issued patent/s.  Appropriate correction is required.
3.  Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 3, 10 and 18 recite the limitation "the second standard cell" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Quandt et al. (U.S. Patent 9,424,387 B2) in view of a Moroz et al. (U.S. Patent 9,547,740 B2).
5. As to claim 1 Quandt discloses a method for fabricating an electronic device onto a semiconductor substrate (col.19, ll.29-42), the method comprising:
receiving, by a computer system (Fig.9), a standard cell library having a standard cell and a standard cell variation corresponding to the standard cell (a given cell/standard cell/logic function library are represented by multiple cell variations and stored/received in a digital format on a computer readable medium 901 of a computer system – col.4, ll.42-58; col.1, ll.47-49; col.3, ll.12-16; col.9, ll.65-67; col.10, ll.1-11; col.18, ll.42-55; Fig.9), the standard cell and the standard cell variation were developed to occupy different arrangements of a plurality of legal sites of the electronic architectural design (a method is disclosed for defining cell variants of different cell phase to enable placement of cells within a designated area of a semiconductor chip; the method includes an operation for identifying a phase space for the designated area of the semiconductor chip; the phase space is defined as a distance extending perpendicularly between successive occurrences of a same relationship between the two virtual grates that have a rational spatial relationship within the designated area of the semiconductor chip; the method also includes an operation for aligning a left boundary of a subject cell with a left edge of the phase space; with the left boundary of the subject cell aligned with the left edge of the phase space, an operation is performed to define a first phase of the subject cell based on locations of the two virtual grates relative to the left boundary of the subject cell; the first phase of the subject cell is stored in a cell library; the method further includes an operation for moving the left boundary of the subject cell from its current position across the phase space to a next possible location of the left boundary of the subject cell within the phase space; with the left boundary of the subject cell aligned with the next possible location, an operation is performed to define a next phase of the subject cell based on locations of the two virtual grates relative to the left boundary of the subject cell; the next phase of the subject cell is stored in the cell library; the method continues by moving the left boundary of the subject cell to each of its possible locations within the phase space, and by defining and storing a different phase of the subject cell at each possible location of the left boundary of the subject cell within the phase space - col.2, ll.3-46; col.12, ll.1-20);
developing, by the computer system (col.18, ll.42-67; col.19, ll.1-28), an electronic architectural design for the electronic device utilizing the standard cell library (the method proceeds with an operation 603 for placing cells within the portion of the chip; the method then proceeds with an operation 605 for determining the cell phase required for each cell placed in operation 603. In one embodiment, the required cell phase for a given cell is identified by index values for the phased chip levels within the placed cell. Again, the index value for a given phased chip level within the placed cell is defined as the distance measured perpendicularly between the left boundary of the placed cell and the nearest virtual line of the given phased chip level's virtual grate within the placed cell, i.e., the nearest virtual line of the given phased chip level virtual grate that is to the right of the left boundary of the cell; calculated index values for the phased chip levels of each placed cell can be compared to corresponding index values of variants of the same placed cell within a cell library to identify a particular variant of the same placed cell having the required cell phase; an operation 607 is then performed to substitute for each placed cell the particular variant of the placed cell that has the required cell phase, thereby causing the layout features in the phased chip levels of each placed cell to align with the virtual grates of the phased chip levels defined across the portion of the semiconductor chip - col.2, ll.47-63; col.12, ll.21-53; col.15, ll.31-61; Figs.2B-2C; 6);
forming, by the computer system (col.18, ll.42-67; col.19, ll.1-28), one or more semiconductor devices of the electronic device within or onto the semiconductor substrate in accordance with the electronic architectural design (at a substrate level, transistor devices with diffusion regions are formed to define a desired integrated circuit - col.4, ll.22-28; col.19, ll.29-37);
forming, by the computer system  (col.18, ll.42-67; col.19, ll.1-28), one or more local interconnections in accordance with the electronic architectural design for electrically connecting the one or more semiconductor devices (interconnect metallization lines are patterned and electrically connected to the transistor devices to define a desired integrated circuit device - col.4, ll.22-30); and
forming, by the computer system (col.18, ll.42-67; col.19, ll.1-28), one or more global interconnections between the one or more local interconnections in accordance with the electronic architectural design to form the electronic device (vias and contacts are defined to interconnect a number of the layout features in various levels so as to form a number of functional electronic devices - col.8, ll.46-56).
With respect to claim 1 Quandt does not explicitly describe a method for fabricating an electronic device, wherein a standard cell library is received from a semiconductor foundry.
As to claim 1 Moroz in combination with Quandt discloses a method for fabricating an electronic device (col.1, ll.18-21), wherein a standard cell library (col.5, ll.60-67; col.6, ll.1-6) is received from a semiconductor foundry (cell library entries are provided in a library available from various sources, such as foundries, ASIC companies, third party IP providers, and even EDA companies Cell libraries often contain multiple versions of the same logic function differing in area, speed and/or power consumption, in order to allow designers or automated tools the option to trade off among these characteristics - col.11, ll.7-67; col.12, ll.1-24; Figs.13-14).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Moroz’s teaching regarding the method for fabricating an electronic device, wherein a standard cell library is received from a semiconductor foundry to modify Quandt’s invention by providing high-density integrated circuit devices which overcome or alleviate issues caused by critical dimension variations introduced by photolithographic processes, thereby improving performance and manufacturing yield of such devices (col.2, ll.1-5).
6.  As to claims 2-6 Quandt in combination with Moroz recites:
Claim 2 The method, wherein the developing comprises: placing the standard cell onto the electronic device design real estate (col.2, ll.47-57; col.12, ll.21-30; col.15, ll.31-61; Figs.2B-2C; 6); substituting the standard cell variation for the standard cell within the electronic device design real estate when the standard cell does not satisfy an electronic design constraint (col.2, ll.47-63; col.12, ll.21-53; col.15, ll.41-61; Figs.2B-2C; 6); and routing the standard cell or the standard cell variation to develop a portion of the electronic architectural design (col.4, ll.22-30; col.6, ll.31-58; col.8, ll.46-56; col.15, ll.15-40; col.16, ll.41-54; col.18, ll.1-18);
Claim 3 The method, wherein the electronic design constraint comprises:
one or more recommended locations for one or more power connections, one or more ground connections, or one or more input/output connections for the second standard cell; one or more recommended locations for one or more diffusion layers, one or more polysilicon layers, one or more metal layers for the second standard cell; or one or more recommended locations for one or more interconnections between the one or more diffusion layers, the one or more polysilicon layers, or the one or more metal layers (col.2, ll.47-63; col.4, ll.22-30; col.8, ll.46-56; col.10, ll.46-67; col.11, ll.1-21; col.12, ll.1-53; col.15, ll.15-61; col.17, ll.27-67; col.18, ll.1-18; Figs.2B-2C; 6-7);
Claim 4 The method, wherein the standard cell, including a first plurality of
geometric shapes and a first plurality of interconnections, is configured and arranged to perform a function, and wherein the standard cell variation, including a second plurality of geometric shapes and a second plurality of interconnections different from the first plurality of geometric shapes and the first plurality of interconnections, respectively, is configured and arranged to perform the function (col.4, ll.42-67; col.5, ll.1-66; col.8, ll.46-59; col.16, ll.2-18);
Claim 5 The method, wherein the standard cell variation was developed when a number of legal sites occupied by the standard cell was less than or equal to a threshold number of legal sites (col.13, ll.27-39; col.9, ll.44-64);
Claim 6 The method, wherein the standard cell is configured and arranged to occupy a first arrangement of legal sites in a first direction, and wherein the first arrangement of legal sites was adjusted to be a second arrangement of legal sites in the first direction and a second direction to develop the standard cell variation (col.2, ll.47-63; col.10, ll.63-67; col.11, ll.1-67; col.12, ll.1-32; col.15, ll.41-61).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. Claims 7-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quandt.
8. As to claims 7 and 15 Quandt discloses:
Claim 7 A system for fabricating an electronic device onto a semiconductor substrate (col.7, ll.33-63; col.8, ll.60-42; col.19, ll.29-42), the method comprising:
a memory that stores an electronic architectural design for the electronic device (as shown in FIG. 9. For example, the computer readable code 903 can include the layout data file 905 within which one or more layouts are stored - col.18, ll.42-47; Fig.9), and utilizing a standard cell library having a standard cell and a standard cell variation that corresponds to the standard cell (a given cell/standard cell/logic function library are represented by multiple cell variations and stored/received in a digital format on a computer readable medium 901 of a computer system – col.4, ll.42-58; col.1, ll.47-49; col.3, ll.12-16; col.9, ll.65-67; col.10, ll.1-11; col.18, ll.42-55; Fig.9) for developing the standard cell and the standard cell variation to occupy different arrangements of a plurality of legal sites of the electronic architectural design (the method proceeds with an operation 603 for placing cells within the portion of the chip; the method then proceeds with an operation 605 for determining the cell phase required for each cell placed in operation 603. In one embodiment, the required cell phase for a given cell is identified by index values for the phased chip levels within the placed cell; the index value for a given phased chip level within the placed cell is defined as the distance measured perpendicularly between the left boundary of the placed cell and the nearest virtual line of the given phased chip level's virtual grate within the placed cell, i.e., the nearest virtual line of the given phased chip level virtual grate that is to the right of the left boundary of the cell; calculated index values for the phased chip levels of each placed cell can be compared to corresponding index values of variants of the same placed cell within a cell library to identify a particular variant of the same placed cell having the required cell phase; an operation 607 is then performed to substitute for each placed cell the particular variant of the placed cell that has the required cell phase, thereby causing the layout features in the phased chip levels of each placed cell to align with the virtual grates of the phased chip levels defined across the portion of the semiconductor chip - col.2, ll.47-63; col.12, ll.21-53; col.15, ll.31-61; Figs.2B-2C; 6); and
a processor configured to execute one or more electronic design software applications, the one or more electronic design software applications (a computer system to execute computer readable code/software application 903 - col.18, ll.42-62; Fig.9), when executed by the processor, configuring the processor (col.18, ll.63-67; col.19, ll.1-28) to:
form one or more semiconductor devices of the electronic device within or onto the semiconductor substrate in accordance with the electronic architectural design (at a substrate level, transistor devices with diffusion regions are formed to define a desired integrated circuit - col.4, ll.22-28; col.19, ll.29-37);
form one or more local interconnections in accordance with the electronic architectural design for electrically connecting the one or more semiconductor devices (interconnect metallization lines are patterned and electrically connected to the transistor devices to define a desired integrated circuit device - col.4, ll.22-30); and
form one or more global interconnections between the one or more local interconnections in accordance with the electronic architectural design to form the electronic device (vias and contacts are defined to interconnect a number of the layout features in various levels so as to form a number of functional electronic devices - col.8, ll.46-56).
9. Claim 15 describes similar features as claim 7, and will have the same reasoning for rejection under 35 U.S.C. 102(a)(1) as set forth above.
10. As to claims 8-13 and 16-20 Quandt describes:
Claims 8, 16 The system, wherein the one or more electronic design software applications, when executed by the processor, further configure the processor to develop the electronic architectural design for the electronic device utilizing the standard cell library (col.1, ll.47-49; col.3, ll.12-16; col.4, ll.42-58; col.9, ll.65-67; col.10, ll.1-11; col.18, ll.63-67; col.19, ll.1-28; Fig.9);
Claims 9, 17 The system (col.18, ll.63-67; col.19, ll.1-28; Fig.9), wherein the developing comprises: placing the standard cell onto the electronic device design real estate (col.2, ll.47-57; col.12, ll.21-30; col.15, ll.31-61; Figs.2B-2C; 6); substituting the standard cell variation for the standard cell within the electronic device design real estate when the standard cell does not satisfy an electronic design constraint (col.2, ll.47-63; col.12, ll.21-53; col.15, ll.41-61; Figs.2B-2C; 6); and routing the standard cell or the standard cell variation to develop a portion of the electronic architectural design (col.4, ll.22-30; col.6, ll.31-58; col.8, ll.46-56; col.15, ll.15-40; col.16, ll.41-54; col.18, ll.1-18);
Claims 10, 18 The system (col.18, ll.63-67; col.19, ll.1-28; Fig.9), wherein the electronic design constraint comprises: one or more recommended locations for one or more power connections, one or more ground connections, or one or more input/output connections for the second standard cell; one or more recommended locations for one or more diffusion layers, one or more polysilicon layers, one or more metal layers for the second standard cell; or one or more recommended locations for one or more interconnections between the one or more diffusion layers, the one or more polysilicon layers, or the one or more metal layers (col.2, ll.47-63; col.4, ll.22-30; col.8, ll.46-56; col.10, ll.46-67; col.11, ll.1-21; col.12, ll.1-53; col.15, ll.15-61; col.17, ll.27-67; col.18, ll.1-18; Figs.2B-2C; 6-7);
Claims 11, 19 The system  (col.18, ll.63-67; col.19, ll.1-28; Fig.9), wherein the standard cell, including a first plurality of geometric shapes and a first plurality of interconnections, is configured and arranged to perform a function, and wherein the standard cell variation, including a second plurality of geometric shapes and a second plurality of interconnections different from the first plurality of geometric shapes and the first plurality of interconnections, respectively, is configured and arranged to perform the function (col.4, ll.42-67; col.5, ll.1-66; col.8, ll.46-59; col.16, ll.2-18);
Claims 12, 20 The system (col.18, ll.63-67; col.19, ll.1-28; Fig.9), wherein the standard cell variation was developed when a number of legal sites occupied by the standard cell was less than or equal to a threshold number of legal sites (col.13, ll.27-39; col.9, ll.44-64);
Claim 13 The system (col.18, ll.63-67; col.19, ll.1-28; Fig.9), wherein the standard cell is configured and arranged to occupy a first arrangement of legal sites in a first direction, and wherein the first arrangement of legal sites was adjusted to be a second arrangement of legal sites in the first direction and a second direction to develop the standard cell variation (col.2, ll.47-63; col.10, ll.63-67; col.11, ll.1-67; col.12, ll.1-32; col.15, ll.41-61);
11.  Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Quandt in view of a Moroz
With respect to claim 14 Quandt does not explicitly describe a system for fabricating an electronic device, wherein a standard cell library is received from a semiconductor foundry.
As to claim 14 Moroz in combination with Quandt discloses the system, wherein the one or more electronic design software applications, when executed by the processor (col.5, ll.60-67; col.6, ll.1-6), further configure the processor to receive the standard cell library from a semiconductor foundry (col.11, ll.7-67; col.12, ll.1-24; Figs.13-14).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Moroz’s teaching regarding the method for fabricating an electronic device, wherein a standard cell library is received from a semiconductor foundry to modify Quandt’s invention by providing high-density integrated circuit devices which overcome or alleviate issues caused by critical dimension variations introduced by photolithographic processes, thereby improving performance and manufacturing yield of such devices (col.2, ll.1-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/          Primary Examiner, Art Unit 2851